CLAIMS 1-11 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Preliminary Amendment filed March 25, 2021 and Information Disclosure Statement filed January 07, 2021 have been received and entered into the application.  Accordingly, the application papers have been amended as directed.  Also, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered.
Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating the claimed diseases in which the disease state is expected to be improved by eliminating senescent cells, does not reasonably provide enablement for the prevention of the same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The burden of enabling the prevention of any disease/disorder, including the presently claimed diseases in which the disease state is expected to be improved by eliminating senescent cells, would be much greater than that of enabling the treatment of or delaying the progression of, such conditions. In the instant case, the specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing diseases in which the disease state is expected to be improved by eliminating senescent cells other than by merely reciting that the diseases may be prevented.  
Also, no direction is given as to identifying a patient who may be at need for such a method, i.e., who is at risk for developing each of the multitude of diseases in which the disease state is expected to be improved by eliminating senescent cells.  Nor is there any guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing diseases in which the disease state is expected to be improved by eliminating senescent cells.
Further, it is highly unlikely, and the Office would require experimental evidence to support the contention that the claim specified actives could actually prevent diseases in which the disease state is expected to be improved by eliminating senescent cells by simply administering, by any method, an amount of the claim specified active agents.  The specification fails to enable one of ordinary skill in the art to practice and administer the present active agents for preventing diseases in which the disease state is expected to be improved by eliminating senescent cells.
The term “prevention” or “preventing” is essentially synonymous with the term “curing” and both circumscribe methods of treatment having a high degree of success. That is, Applicant is claiming that the claimed actives could eradicate each and every disease in which the disease state is expected to be improved by eliminating senescent cells from ever occurring in any patient and that these diseases would no longer exist given that a population is administered the claimed actives.  Since such a level of success in the medical arts is not reasonably possible with most, if any diseases/disorders, especially those having etiologies and pathophysiological manifestations as complex/poorly understood as the totality of claimed diseases in which the disease state is expected to be improved by eliminating senescent cells, the specification is viewed as lacking an adequate, detailed enabling disclosure of the same.
Also, factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in ln re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
When the appropriate factors from those above are applied to the present application (see below) and weighed, it is the examiner's position that the present specification would only enable the skilled artisan to treat diseases in which the disease state is expected to be improved by eliminating senescent cells.
 	(1) The nature of the invention/state of the prior art, relative skill of those in the art, the predictability in the art.
The claims encompass compounds which are indicated for the prevention of diseases in which the disease state is expected to be improved by eliminating senescent cells.  The relative skill of those in the art is high.
 (2) The breadth of the claims
The claims encompass the prevention of diseases in which the disease state is expected to be improved by eliminating senescent cells, an activity which is proffered to be attached to the claimed compounds.
(3) The amount of direction or guidance presented and presence or absence of working examples.
The specification provides merely provides objective statements that diseases in which the disease state is expected to be improved by eliminating senescent cells may prophetically be prevented with the claimed compounds.  No experimental data is present that shows a host in imminent danger of contracting any disease in which the disease state is expected to be improved by eliminating senescent cells, which is host is at the present time free of such a disease, does not, in fact, contract such a disease when administered a representative number of the claimed compounds.  Also, a control group would be necessary in which the hosts did not receive the active agents and did, in fact, contract diseases in which the disease state is expected to be improved by eliminating senescent cells.  Such a showing would indicate that diseases in which the disease state is expected to be improved by eliminating senescent cells could actually be prevented with the claimed compounds.
Applicants have failed to provide guidance and information sufficient to allow the skilled artisan to ascertain how to prevent diseases in which the disease state is expected to be improved by eliminating senescent cells.  Merely stating that such an objective may be accomplished is insufficient.  The above out-lined testing would be necessary to establish that which is claimed.
(5) The State of the Art
From Applicants’ specification above, it appears that the etiology and progression of diseases in which the disease state is expected to be improved by eliminating senescent cells  remains uncertain.  In order to prevent any disease from occurring, it is believed that one would first have to have a well-developed understanding of how the disease begins/progresses as well as who would be at risk of developing the disease.
Accordingly, for the above reasons, it is offered that the claims are properly rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "such as", (line 28 of the claim page), is exemplary in nature and thus renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejection - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broedl et al. , (printed U.S. Patent Application No. 2014/0303097; cited by Applicant).
	Broeld et al. teaches methods for treating various diseases, such as mycocardial infarction, stroke, (i.e., cerebral infarction), heart failure, dyslipidemia and arteriosclerosis, (see paragraph [0019]) through the administration of an effective amount of an SGLT-2 inhibitors,  (see the abstract and paragraph [0001], for example).  
	While the reference is silent as to the outcome of senescent cells in the patients being treated as well as the influence of the active agents upon the expression of expression of p53, p16 and/or p21, (claim 11), the same patient population as claimed are being treated with the same active agents and thus, it is deemed that the claimed protein expression(s) and senescent cell activity would have necessarily, i.e., inherently, occurred in the method described in Broedl et al.  
	Also, the reference is silent as to the specific SGLT-2 inhibitor of present claim 10, i.e., canagliflozin. It is believed that as a class of therapeutic agents, SGLT-2 inhibitors represent a genus of sufficiently small size that the disclosure of such a genus placed in the possession of the public all species of SGLT-2 inhibitors, such as canagliflozin, whether explicitly disclosed or not.
	In making the determination of inherency, the Examiner’s opinion is guided by the following discussion.
	         Legal Standard for Anticipation/Inherency Under - 35 USC § 102
To anticipate a claim under 35 U.S.C. § 102, a single prior art reference must place the invention in the public's possession by disclosing each and every element of the claimed invention in a manner sufficient to enable one skilled in the art to practice the invention.  Scripps Clinic & Research Foundation v. Genetech, Inc., 927 F.2d 1565, 1576, 18 U.S.P.Q.2d 1001, 1001 (Fed. Cir. 1991); In re Donahue, 766 F2d531, 533, 226 U.S.P.Q. 619, 621 (Fed. Cir. 1985).  To anticipate, the prior art must either expressly or inherently disclose every limitation of the claimed invention.  MEHL/Biophile Int'l Corp. v. Milgraum, 192 F.3d 1362, 1365, 52 U.S.P.Q.2d 1303, 1303 (Fed. Cir. 1999) (citing to In re Schreiber, 128 F.3d 1473, 1477, 44 U.S.P.Q. 1429, 1431 (Fed. Cir. 1997)); Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 U.S.P.Q.2d 1943, 1946 (Fed. Cir. 1999).  To inherently anticipate, the prior art must necessarily function in accordance with, or include, the claimed limitations.  MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303.  However, it is not required that those of ordinary skill in the art recognize the inherent characteristics or the function of the prior art.  Id. Specifically, discovery of the mechanism underlying a known process does not make it patentable.  See also MPEP §§ 2112, 2112.02 and 2145(II).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,007,172, (cited by the Examiner). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed treatment/prevention method is a more detailed version of the invention of the patented claim which is directed solely to reducing or eliminating senescent cells in a subject in need thereof through the same method step of administering the same active agent as here.  Given this, particularly in light of present claim 9 which explicitly recites that the presently claimed method is for reducing or eliminating senescent cells in a subject, the presently claimed invention makes obvious the invention of the patented claim.
Accordingly, for the above reasons, the presently pending claims are deemed properly rejected and none of the claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        November 22, 2022